The Chancellor.
The evidence does not sustain the allegation of the bill, that the complainant’s notes were given to Thomas M. Brown, to purchase his interest in the firm of Brown & Shields. The firm of Brown & Shields was dissolved on the 23d of October, 1857, ten days before the date of the notes, which are shown to have been dated on tho day they were drawn. Upon the dissolution of the partnership, Brown sold his interest to his partner, Shields, for $2050, to be paid in cash. By a subsequent arrangement, he received from Shields the notes of the complainant for $1750, in part payment of the purchase money.
Admitting that the complainant was defrauded by Shields, *250that the firm was insolvent, and that the consideration of the notes entirely failed, it can constitute no defence against the notes of which Brown was a bona fide holder. As between Brown and Shields, there is no evidence of any fraud on the part of Brown, or that he did not dispose of his interest in the partnership in entire good faith. Nor is there evidence of any fraudulent participation by Brown, in the negotiation between Shields and the complainant.
There is no ground upon which equity can retain the bill. If the complainant has any defence to the notes, it is available at law.
The injunction must he dissolved, and the bill dismissed with costs.